Judgment, Su- , preme Court, New York County (Ronald Zweibel, J.), rendered May 31, 2000, convicting defendant, upon his plea of guilty, of murder in the second degree, and sentencing him to a term of 17 years to life, unanimously affirmed.
Defendant, who successfully moved for suppression of his statements made prior to Miranda warnings, argues for the first time on appeal that his post-Miranda statements should also have been suppressed as part of a continuous interrogation. However, at the hearing, defendant expressly limited his suppression motion to the pre-Miranda statements and the record does not establish that “in response to a protest by a party, the court expressly decided the question raised on appeal” (CPL 470.05 [2]). Accordingly, defendant’s present claim is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find no basis for reversal (see, People v Chapple, 38 NY2d 112). Concur — Tom, J. P., Andrias, Buckley and Friedman, JJ.